BLATCHPORD, District Judge.
Upon filing proof sustaining the allegations of the petition aforesaid, it appearing to the court that a proper case exists, and on motion of Charles H. Smith, attorney for the petitioners, ordered that an injunction issue out and under the seal of this court to be directed to William A. Camp, his counsellors, attorneys, solicitors, and agents, and to Henry Welsh, Bernard Costello, and John W. Thorpe, reciting the order to show cause, granted herein, and enjoining them until the further order of this court, from making any transfer or disposition of any of the property of the said Camp, not excepted by the bankrupt act, from the operation thereof, and from any interference therewith; and in particular restraining the said Welsh, Costello, and Thorpe from proceeding to take possession or dispose of the property mentioned in the chattel mortgage set forth in said petition, and from all interference therewith until the further order of this court.